DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 20 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the addition of the carrier and the frame being releasably secured to the carrier is a patentable distinction from the original set of claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,7-11,13-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fruitman - US Patent No. 6095900 in view of Budinger-4512113.
Regarding claim 1, Fruitman discloses a work piece holder (wafer carrier, 100, having a wafer carrier 100 and polishing pad 102; “A carrier for semiconductor wafers to be polished” Abstract, lines 1-2), the work piece holder having a frame (including inner retaining ring - 112, and rigid pressure plate - 108), the frame having at least one cavity (defined by ring 112 and the rigid pressure plate 108; which also includes “the pocket for receipt of wafer 106 defined between ring 112 and backing pad 110” - col 4, lines 11-12) for receiving and supporting a work piece (wafer 106) to be polished in the polishing machine, a polymer film (backing pad, 110 neoprene/rubber, see abstract, and column 5, lines 18-34, it is noted that natural rubber is a polymer) being permanently affixed (via a thermosetting adhesive film that integrally bonds the polymer film 110 to second portion frame/plate 108, see note below for more details)  in the at least one cavity.
Note: At col. 4, lines 54-67 the prior art of Fruitman describes that an adhesive film is applied between pad 110 and plate 108; and that pad 110 and plate 108 are integrally bonded through use of vulcanization (curing by pressure and heat); and that the bond formed between the backing pad and pressure plate is “integral” in that the adhesive film is cross-linked, and thus becomes an integral part of both of the adjacent vulcanized pad and plate.  Therefore, the bonding is considered to be a permanent bond.  Thus, the prior art of Fruitman anticipates the recitation “a polymer film being permanently affixed in the at least one cavity”.  Specifically, pad (110) is made of natural rubber, which is a polymer, and corresponds to the claimed polymer film; the cavity has been defined as the pocket defined between the ring (112) and the plate 108 (see annotated drawing), and the pad (110) is integrally fixed with the plate (108) in the cavity, by means of the vulcanization process, through which a bond formed between the backing pad and pressure plate is “integral” in that the adhesive film (corresponding to applicant’s adhesive layer 21) is cross-linked, and thus becomes an integral part of both of the adjacent vulcanized pad (110, which corresponds to applicant’s claimed polymer film 18) and plate (108, which forms part of the claimed frame; in which the bottom surface of plate 108 corresponds to the surface 19 of applicant’s invention, which is where the permanent bond occurs; see annotated figure below).

    PNG
    media_image1.png
    526
    864
    media_image1.png
    Greyscale

Fruitman does not disclose the material of the carrier frame 108/112 (i.e. thermoset material or a thermoplastic material) or the backing pad/film to be made from a thermoplastic polymer. However, it is old and well known in the abrading art to use wafer carriers made of thermoset or thermoplastic material since that material performs well within the CMP environment, is stable and resists wear.  Furthermore, MPEP 2144.07 establishes that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness.   The prior art to Budinger (at col 5, lines 37-50) explicitly discloses the base used in abrading applications being made of polymers which include thermoset polymers and thermoplastic polymers and that the polymer film/backing pad can be made of a thermoplastic (“It is found during the course of investigation that many other materials could be substituted for G-10 as the insert backing material 20 in Examples 1 through 4. Sheets of metal shim stock as well as plastics such as polycarbonate, polyurethane, aceytal, phenolic, polyester, poly vinyl chloride, poly vinyl acetate, etc., could all be used if they were flat and compatible with the polishing chemistry. Likewise, the G-10 used for the template 10 can be replaced by other materials such as the plastics mentioned above. Metallic materials were not as successful for the template 10 because they tended to exhibit high wear rates and their hardness often caused fracturing or chipping around the edges of the workpieces.”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the material of the carrier frame of Fruitman to be made of a thermoset material or a thermoplastic material (e.g. such as PVC or G-10) and the polymer film insert/backing pad be made of a thermoplastic material (e.g. PVC), in view of the teachings of Budinger, since it is known in the art that these are material performs well within the CMP environment, is stable and resists wear, thus would have yielded predictable results of holding a workpiece/wafer during polishing and there would be reasonable expectations of success.
In regards to the limitations “for use in a polishing machine” and “to be polished in a polishing machine”, these recitations have been interpreted as an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the prior art discloses having a wafer carrier 100 and polishing pad 102; “A carrier for semiconductor wafers to be polished” Abstract, lines 1-2; thus, the prior art to Fruitman would be fully capable of being used as intended; i.e. in a polishing machine.
Regarding claim 9 Fruitman discloses a work piece holder (wafer carrier, 100, having a wafer carrier 100 and polishing pad 102; “A carrier for semiconductor wafers to be polished” Abstract, lines 1-2), the work piece holder having a frame (including inner retaining ring, 112, and rigid pressure plate, 108), the frame having at least one cavity (defined by ring 112 and the rigid pressure plate 108; which also includes “the pocket for receipt of wafer 106 defined between ring 112 and backing pad 110” - col 4, lines 11-12) for receiving and supporting a work piece (wafer 106) to be polished in the polishing machine, a polymer film (backing pad, 110 neoprene/rubber, see abstract, and column 5, lines 18-34, it is noted that natural rubber is a polymer) being permanently affixed (via a thermosetting adhesive film that integrally bonds the polymer film 110 to second portion frame/plate 108, see note below for more details)  in the at least one cavity,
wherein the frame comprises a first frame portion (inner retaining ring, 112) and a second frame portion (rigid pressure plate, 108), the first frame portion having at least one through opening formed therein (see Fig 2, 112 is a ring and has a through opening by definition; it is noted that the retaining ring, 112 has an opening which is closed by rigid pressure plate 108, and this corresponds to applicant’s opening 16, in the frame portion 112, which is blocked off by frame portion 110)
Note: At col. 4, lines 54-67 the prior art of Fruitman describes that an adhesive film is applied between pad 110 and plate 108; and that pad 110 and plate 108 are integrally bonded through use of vulcanization (curing by pressure and heat); and that the bond formed between the backing pad and pressure plate is “integral” in that the adhesive film is cross-linked, and thus becomes an integral part of both of the adjacent vulcanized pad and plate.  Therefore, the bonding is considered to be a permanent bond.  Thus, the prior art of Fruitman anticipates the recitation “a polymer film being permanently affixed in the at least one cavity”.  Specifically, pad (110) is made of natural rubber, which is a polymer, and corresponds to the claimed polymer film; the cavity has been defined as the pocket defined between the ring (112) and the plate 108 (see annotated drawing above, under the rejection of claim 1), and the pad (110) is integrally fixed with the plate (108) in the cavity, by means of the vulcanization process, through which a bond formed between the backing pad and pressure plate is “integral” in that the adhesive film (corresponding to applicant’s adhesive layer 21) is cross-linked, and thus becomes an integral part of both of the adjacent vulcanized pad (110, which corresponds to applicant’s claimed polymer film 18) and plate (108, which forms part of the claimed frame; in which the bottom surface of plate 108 corresponds to the surface 19 of applicant’s invention, which is where the permanent bond occurs; see annotated figure above, under the rejection of claim 1).
Fruitman does not disclose the material of the carrier frame 108/112 (i.e. thermoset material or a thermoplastic material) now wherein the frame has a plurality of cavities for receiving and supporting a plurality of work pieces with a polymer film being permanently affixed in the plurality of cavities, wherein the first frame portion having a plurality of through openings formed therein that correspond to the plurality of cavities. However, it is old and well known in the abrading art to use wafer carriers made of thermoset or thermoplastic material since that material performs well within the CMP environment, is stable and resists wear.  Furthermore, MPEP 2144.07 establishes that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness.  Regarding the plurality of cavities with a plurality of film inserts, it would have been obvious to one of ordinary skill in the art at time invention was made to provide Fruitman with more than one cavity and insert to hold more than one workpiece      since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
In addition, the prior art to Budinger (at col 5, lines 37-50) explicitly discloses the base used in abrading applications being made of polymers which include thermoset polymers and thermoplastic polymers (“It is found during the course of investigation that many other materials could be substituted for G-10 as the insert backing material 20 in Examples 1 through 4. Sheets of metal shim stock as well as plastics such as polycarbonate, polyurethane, aceytal, phenolic, polyester, poly vinyl chloride, poly vinyl acetate, etc., could all be used if they were flat and compatible with the polishing chemistry. Likewise, the G-10 used for the template 10 can be replaced by other materials such as the plastics mentioned above. Metallic materials were not as successful for the template 10 because they tended to exhibit high wear rates and their hardness often caused fracturing or chipping around the edges of the workpieces.”) Budinger  also teaches a frame 10 with a plurality of cavities/through holes with each having a polymer film insert (Figs 1,2). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the material of the carrier frame of Fruitman to be made of a thermoset material or a thermoplastic material (e.g. such as PVC,G-10), in view of the teachings of Budinger, since it is known in the art that these materials performs well within the CMP environment, is stable and resists wear, thus would have yielded predictable results of holding a workpiece/wafer during polishing and there would be reasonable expectations of success. In addition, to have plural cavities with polymer inserts in the device of Fruitman, as taught by Budinger, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to more efficiently polish multiple workpieces at one time, saving time and costs.
In regards to the limitations “for use in a polishing machine” and “to be polished in a polishing machine”, these recitations have been interpreted as an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the prior art discloses having a wafer carrier 100 and polishing pad 102; “A carrier for semiconductor wafers to be polished” Abstract, lines 1-2; thus, the prior art to Fruitman would be fully capable of being used as intended; i.e. in a polishing machine.
Regarding claim 2, Fruitman as modified discloses the work piece holder of claim 1.  In regards to the limitation of “wherein the polymer film is produced by skiving, extruding or casting,” Fruitman discloses at col 4, lines 54-55, that the insert/film is “pressed and cut into a backing pad shape.” Thus, the “skiving” limitation of claim 2 is disclosed by Fruitman.  Furthermore, the recitation is considered to be a product by process limitation.  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   As set forth above, the product taught by Fruitman is made by skiving, which would meet the limitations of the claim.
Regarding claim 3, the frame disclosed by Fruitman comprises a first frame portion (inner retaining ring, 112) and a second frame portion (rigid pressure plate, 108), the first frame portion having at least one through opening formed therein (see Fig 2, 112 is a ring and has a through opening by definition; it is noted that the retaining ring, 112 has an opening which is closed by rigid pressure plate 108, and this corresponds to applicant’s opening 16, in the frame portion 112, which is blocked off by frame portion 110).
Regarding claims 4,10 the film being thermoplastic and the frame as taught by Fruitman in view of Budinger being a thermoset or thermoplastic, for example PVC or G-10 which is a material compatible with an operating environment having a pH<5 and a pH>9.  It is noted that the material of Fuitman as modified by Budinger is the same  material as applicant’s disclosed material (see paragraph [0022] of the instant application, wherein examples of polymer films include thermoplastic polymer polyetheretherketone (PEEK) or PVC).   Furthermore, pursuant MPEP 2144.07, since it has been held that the selection of a known material based on its suitability for its intended purpose/use supports a prima facie obviousness determination, it would have been obvious to one of ordinary skill in the abrading art before the filing date of the invention would have selected a thermoset or thermoplastic material compatible with an operating environment having a pH>5 and a pH>9, which are  known to be present in acidic (pH<7) and basic (pH>7) solutions for polishing a wafer.
Regarding claims 5,11 these claims are a recitation of the intended use of the claimed invention, i.e. ‘wherein the polymer film results in elimination of back staining during operation of the polishing machine.’ However, this must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The polymer film of Fruitman is made of rubber/neoprene and Fruitman in view of Budinger is a thermoplastic which is a material capable of elimination of back staining during operation, and thus meets the claim.  The instant application states in paragraph [0025] that the “use of polymer film results in elimination of back staining”.  As set forth above, the prior art of Fruitman comprises the polymer film, and Fruitman in view of Budinger comprises a thermoplastic polymer film and thus would be capable of “results in elimination of back staining during operation of the polishing machine”, as there are no structural differences between the claimed invention and the prior art of Fruitman.
 Regarding claims 7, 13 The at least one cavity/pocket having an open end (Fig 2, open end allows wafer to be placed against insert/film110) and a closed end (formed by the frame plate 108, specifically defined by the bottom surface of plate 108-Fig 2), the polymer film (110) permanently affixed to the closed end (defined by the bottom surface of 108, see Fig 2, 112 is a ring and has a through opening by definition; it is noted that the retaining ring, 112 has an opening which is closed by rigid pressure plate 108, and this corresponds to applicant’s opening 16, in the frame portion 112, which is blocked off by frame portion 110; pad 110 and plate 108 are integrally bonded through use of vulcanization (curing by pressure and heat) as discussed in the rejection of claims, 1 and 9; thus, the polymer film 110 is considered to be permanently affixed to the closed end, which is closed by the plate 108 ).
Regarding claims 8,14 the at least one cavity/pocket defining a counterbore (see Fruitman annotated drawing below).  Specifically, Fruitman defines a counterbored cavity (see annotated drawing below) by the two portions of frame 112 and 108, having a depth (see annotated drawing below).  This is similar to Applicant’s Fig 4, wherein the counterbored cavity 23 has a depth 17, wherein the counterbored cavity is defined by frame 110 and 112 (see applicant’s annotated figure below).
In other words, paragraph [0019] of Applicant’s specification indicates that the closed end of the opening (closed with frame portion 110 – Applicant’s invention), defines a counterbored cavity with a depth.  The prior art of Fruitman also discloses the closed end of the opening (closed with frame portion 108 – see annotated figure, below), which will therefore define a counterbored cavity with a depth (see annotated figure, below).

    PNG
    media_image2.png
    398
    746
    media_image2.png
    Greyscale



Regarding new claims 15-17.
Fruitman discloses the invention, as detailed above. Budinger teaches a frame having a first portion 10 and a second portion 12, wherein 
15. (New) The work piece holder of claim 9, wherein the first frame portion 10 and the second frame portion 12 are co-axially aligned with the frame.  (see Figs 1,2)
16. (New) The work piece holder of claim 9, wherein an adhesive layer 14 is formed between the first frame portion 10 and the second frame portion 12.  
17. (New) The work piece holder of claim 16, wherein the adhesive layer 14 has a plurality of openings corresponding to the plurality of through openings 16 formed in the first frame portion 10. (as shown by Fig 2).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Fruitman with a coaxial, two-part frame with adhesive securing the first and second portions of the frame together, as taught by Budinger, since adhesive provides a strong connection between parts and withstands the harsh environment of the polishing environment.
Regarding claim 18, Fruitman discloses at col 4, line 56, wherein an adhesive layer is formed between the polymer film and the at least one cavity formed in the frame.
Regarding claim 19, the thickness including the wafer/workpiece does not further limit the structure of the work holder, as the workpiece is not a limitation and therefore the thickness of the workpiece has no bearing on the structure of the holder itself.  The thickness of the workpiece would be an obvious variant to one of ordinary skill.


Claims 6,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fruitman and Budinger, as applied to claims 1-5,7-11,13,14, and in further view of Korovin-7140956.
In regards to claims 6 and 12, Fruitman in view of Budinger teach the claimed limitations, as detailed above, but do not teach wherein the frame is transparent. However, Korovin teaches a wafer carrier with frame/plate 813 being transparent in order to see through the frame for correct alignment of wafers. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to form the frame taught by Fruitman in view of Budinger to be transparent, as taught by Korovin, in order to increase visibility for proper positioning and alignment for improved processing of wafers.
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar polishing devices with wafer holders.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the references currently applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The arguments are drawn to Fruitman in view of Coad which is no longer the rejection. The combination of Fruitman and Budinger would be obvious to one of ordinary skill as Budinger teaches thermosetting and thermoplastic materials are well suited for the polishing environment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
July 17, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723